Title: To George Washington from Major General William Heath, 2 August 1779
From: Heath, William
To: Washington, George


        
          Dear General
          Mandevilles [Dutchess County, N.Y.]Augt 2d 1779
        
        I do myself the honor to present your Excellency five Deserters from the Brittish army one Rifle Serjt Two Hussars, one from the 71st Regt & one from Robinsons Corps. the Latter whose name is Pollard belonged to the 8th Connecticut Regt is brother to Major Pollard who had the Command of a Company of artificers in the american army. he is an intelligable Lad. I have the honor to be With the greatest respect Your Excellencys Most obedient Servt
        
          W. Heath
        
      